      Case 3:19-cv-04238-MMC Document 192 Filed 07/10/20 Page 1 of 8




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                   SAN FRANCISCO DIVISION
14

15 PROOFPOINT, INC.; CLOUDMARK LLC             CASE NO. 3:19-cv-04238-MMC (RMI)

16
                 Plaintiffs,
17                                             PLAINTIFFS’ MOTION TO COMPEL
                                               NONPARTY GITHUB, INC. TO COMPLY
18
          v.                                   WITH SUBPOENA DUCES TECUM AND
19                                             MEMORANDUM       OF   POINTS  &
                                               AUTHORITIES IN SUPPORT THEREOF
20
   VADE SECURE, INCORPORATED; VADE
21 SECURE SASU; OLIVIER LEMARIÉ                Hearing
                                               Date: N/A (General Order 72-4)
22
                 Defendants.                   Judge: Hon. Robert M. Illman
23

24

25

26

27

28
       Case 3:19-cv-04238-MMC Document 192 Filed 07/10/20 Page 2 of 8




 1                           NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that Plaintiffs PROOFPOINT, INC. and CLOUDMARK LLC

 3 will and hereby do move for an order compelling nonparty Github, Inc. to comply with the subpoena

 4 duces tecum, served on February 18, 2020, by immediately producing the requested documents and

 5 information. Plaintiffs bring this Motion pursuant to Civil Local Rules 37-2 and 7-2 (as modified

 6 by General Order 72-4), and Federal Rule of Civil Procedure 37.

 7          Plaintiffs’ Motion is based on this Notice of Motion and Motion; the following

 8 Memorandum of Points and Authorities; the supporting declaration of Jodie W. Cheng (“Cheng

 9 Decl.”) and accompanying exhibits; all matters of which the Court may take judicial notice; other

10 pleadings on file in this action; and other written or oral argument that Plaintiff may present to the

11 Court.

12          As described in the following Memorandum, the declaration of Jodie W. Cheng, and the

13 accompanying exhibits, Plaintiffs have attempted to confer with Github, Inc. regarding this motion

14 but have received no response from Github. Plaintiffs’ attempts to meet and confer took place on

15 at least April 27, 2020, May 13, 2020, June 8, 2020, and June 22, 2020.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          Case No. 3:19-cv-04238-MMC (RMI)
                    PLAINTIFFS’ MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
       Case 3:19-cv-04238-MMC Document 192 Filed 07/10/20 Page 3 of 8




 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2             Pursuant to Federal Rule of Civil Procedure 37 and Civil Local Rules 37-2 and 7-2, Plaintiffs

 3 Proofpoint, Inc. (“Proofpoint”) and Cloudmark LLC (“Cloudmark”) (collectively, “Plaintiffs”)

 4 hereby move to compel nonparty Github, Inc. (“Github”) to comply with the subpoena duces tecum,

 5 served on February 18, 2020, by immediately producing the requested documents and information.

 6        I.      INTRODUCTION

 7             Headquartered in San Francisco, California, nonparty Github is an online service provider

 8 that hosts software development data, most frequently software code, for storage and collaboration.

 9 Users may use Github to store and organize code in Repositories (similar to electronic folders);

10 share the code with other users; and track and manage edits and versions of code. Github is

11 frequently used by software companies as well as individual software engineers, including

12 Defendant Olivier Lemarié and the other former Cloudmark engineers now employed by Vade

13 Secure, Alexandre Boussinet, Xavier Delannoy, and Guillaume Séjourné (collectively, the “Former

14 Cloudmark Employees”).

15             On February 18, 2020, Plaintiffs served nonparty Github with a subpoena duces tecum. (Ex.
16 1 (the “Subpoena”); Ex. 2 (Proof of Service of Subpoena).) The Subpoena requests documents and

17 information concerning technical data hosted on Github’s platform that potentially reflects the

18 confidential and proprietary information that was improperly transferred from Cloudmark to Vade

19 Secure through Defendant Lemarié and the Former Cloudmark Employees. After serving the

20 Subpoena, Plaintiffs’ counsel contacted Github to coordinate Github’s response. (Ex. 3 (Apr. 27,

21 2020 email from Plaintiffs’ counsel to Github).) In fact, Plaintiffs’ counsel continued to email

22 Github’s legal department over the next few months to inquire regarding Github’s response and to

23 provide updates regarding relevant litigation activity—including Defendants’ Motion to Quash, the

24 Court’s decision to uphold the Subpoena (as well as Plaintiffs’ subpoenas to other nonparties), and

25 the parties’ agreement in which Defendants agreed to provide consents under the Stored

26 Communications Act to produce the account contents hosted by online service providers, including

27 Github. (Id.; Ex. 4 (May 13, 2020 email from Plaintiffs’ counsel to Github); Ex. 5 (Jun. 8, 2020

28

                                               1               Case No. 3:19-cv-04238-MMC (RMI)
         MEMO. OF P&A ISO PLAINTIFFS’ MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
       Case 3:19-cv-04238-MMC Document 192 Filed 07/10/20 Page 4 of 8




 1 email from Plaintiffs’ counsel to Github); Ex. 6 (Jun. 22, 2020 email from Plaintiffs’ counsel to

 2 Github); Dkt. 188 at 4.)

 3             But the Subpoena and Plaintiffs’ communications have gone unanswered.1 (Ex. 4 (May 13,

 4 2020 email from Plaintiffs’ counsel to Github (e.g., “It has now been almost three months since the

 5 subpoena was served on Github, yet we have not heard from you at all in this matter.”)); Ex. 5 (Jun.

 6 8, 2020 email from Plaintiffs’ counsel to Github (“Accordingly, we are reaching out again to get

 7 your position on timing of discovery from Github and when we can expect your production to be

 8 ready.”)); Ex. 6 (Jun. 22, 2020 email from Plaintiffs’ counsel to Github (“Also, please be advised

 9 that, since we have not received any response from Github to the subpoena served in February, if

10 we do not hear from you by Thursday morning this week, we will be forced to seek relief from the

11 Court.”)).)

12             The Subpoena set a reasonable compliance deadline over a month after service, on March
13 20th, though Plaintiffs sought to accommodate Github’s timing. (E.g., Ex. 5 (“Ideally, we would

14 like to avoid any further motion practice relating to the subpoena, and work cooperatively with you

15 to obtain the necessary discovery.”).) Yet Github has failed (and continues to fail) to comply with

16 the Subpoena requests or respond in any fashion. (Cheng Decl. at ¶¶ 17, 22–23.) Given that Github

17 appears to be blatantly disregarding the Subpoena and has waived all grounds for objections,

18 Plaintiffs respectfully request that the Court compel Github to comply with Subpoena by

19 immediately producing the requested documents and information. See, e.g., Schoonmaker v. City

20 of Eureka, No. 17-cv-06749, 2018 WL 5829851, at *2 (N.D. Cal. Nov. 7, 2019) (Illman, M.J.).

21       II.       LEGAL STANDARD
22             Federal Rule of Civil Procedure 45(a)(1) provides that “any party may serve a subpoena
23 commanding a nonparty ‘produce designated documents, electronically stored information, or

24
               1
25           Throughout this litigation, the only communication received from Github is an email
   regarding the evidence preservation letter sent by Plaintiffs to Github over a year ago. (Ex. 7 (Jul.
26 25, 2019 email from Github legal department); Ex. 8 (Jul. 26, 2019 communication from Plaintiffs’
   counsel to Github attaching preservation letter); see also, Ex. 9 (Aug. 4, 2019 email from Plaintiffs’
27 counsel to Github (“We didn’t hear back from your legal notice team . . . .”).) Since Github’s July

28 25, 2019 email, there has been no further communication or response from Github regarding this
   action.
                                               2               Case No. 3:19-cv-04238-MMC (RMI)
         MEMO. OF P&A ISO PLAINTIFFS’ MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
       Case 3:19-cv-04238-MMC Document 192 Filed 07/10/20 Page 5 of 8




 1 tangible things in that person’s possession, custody, or control.” FED. R. CIV. P. 45(a)(1); see also

 2 Kilopass Tech. Inc. v. Sidense Corp., No. C 10-02066, 2011 WL 2470493, *1 (N.D. Cal. Jun. 21,

 3 2011). The nonparty recipient may serve objections “before the earlier of the time specified for

 4 compliance or 14 days after the subpoena is served.” FED. R. CIV. P. 45(d)(2)(B). “Failure to serve

 5 timely objections waives all grounds for objection.” Schoonmaker v. City of Eureka, No. 17-cv-

 6 06749, 2018 WL 5829851, at *2 (N.D. Cal. Nov. 7, 2019) (Illman, M.J.) (citations omitted).

 7          Pursuant to Civil Local Rule 37-2, the party moving to compel “must detail the basis for the

 8 party’s contention that it is entitled to the requested discovery and must show how the

 9 proportionality and other requirements of Fed R. Civ. P. 26(b)(2) are satisfied.” See also Realtek

10 Semiconductor Corp. v. LSI Corp., 2014 WL 4365114, *1 (N.D. Cal. Sept. 3, 2014) (“It is well

11 settled that the scope of discovery under a subpoena is the same as the scope of discovery under

12 Rule 26(b).”) (citation omitted). Once the movant establishes that the information requested by the

13 subpoena “is within the scope of permissible discovery, the burden shifts to the party opposing

14 discovery.” Id. (quoting Khalilpour v. CELLCO P-ship, Case No. 3:09-cv-02712, 2010 WL

15 1267749, at *1 (N.D. Cal. Apr. 1, 2010)).

16 III.     FACTUAL BACKGROUND
17          On July 25–26, 2019, counsel for Plaintiffs communicated with in-house legal counsel for
18 Github regarding this litigation and a request for Github to preserve evidence relating to Defendants’

19 accounts on Github. (Ex. 7; Ex. 8.) Specifically, on July 25th, Github’s legal department provided

20 instructions to Plaintiffs for sending an evidence preservation letter, as well as Github’s policies

21 regarding “civil subpoenas and other formal discovery requests.” (Ex. 7.)

22          On February 18, 2020, Plaintiffs served the Subpoena on Github, requesting production of
23 eight categories of documents, pursuant to Github’s policies concerning civil subpoenas. (Id.;

24 Subpoena at Requests.) Github has failed to serve any objections.

25          On March 10, 2020, Defendants’ counsel contacted Github to inform them of the then-
26 outstanding discovery disputes between the Parties regarding the scope of discovery and Plaintiffs’

27 subpoenas to Github and other third parties. (Ex. 3 at 1–2.)

28

                                                3               Case No. 3:19-cv-04238-MMC (RMI)
          MEMO. OF P&A ISO PLAINTIFFS’ MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
       Case 3:19-cv-04238-MMC Document 192 Filed 07/10/20 Page 6 of 8




 1          Throughout and after the Court resolved Defendants’ disputes (see Dkts. 149, 159, 188),

 2 Plaintiffs emailed Github's in-house counsel (including the same in-house counsel who had been in

 3 touch with Plaintiffs on July 25, 2019) with updates on the status of the parties’ disputes in the case.

 4 (Ex. 3 (Apr. 27, 2020 email from Plaintiffs’ counsel to Github); Ex. 4 (May 13, 2020 email from

 5 Plaintiffs’ counsel to Github); Ex. 5 (Jun. 8, 2020 email from Plaintiffs’ counsel to Github); Ex. 6

 6 (Jun. 22, 2020 email from Plaintiffs’ counsel to Github).) In particular, on June 22, 2020, Plaintiffs

 7 contacted Github’s in-house counsel with a copy of the Court’s order at Dkt. 188, which relates to

 8 the scope of the Subpoena to Github. In particular, the order identifies the account information,

 9 metadata, and user content that are to be produced from specific Github accounts. (Dkt. 188 at ¶¶ 1,

10 2, 4.)

11          To date, no representative of Github has responded to the Subpoena or Plaintiffs’ related
12 emails and repeated requests to meet and confer. (Cheng Decl. at ¶¶ 17, 22–23.)

13      IV.      ARGUMENT
14          A.    The Subpoena Meets the Procedural Requirements of Rule 45
15          The Subpoena was issued and served pursuant to, and complies with, the procedural
16 requirements set forth in Rule 45 and should be enforced accordingly. See, e.g., FED. R. CIV. P. 45;

17 Martinez v. City of Pittsburg, No. C 11-01017, 2012 WL 699462, *2 (N.D. Cal. Mar. 1, 2012)

18 (“Subpoenas issued by attorneys are issued on behalf of the court and thus are treated as orders of

19 the court.”) (citations omitted). Specifically, the Subpoena describes in detail (1) the categories of

20 documents and information requested; (2) a reasonable timeframe by which Github should produce

21 the requested materials, and (3) a location for production within 100 miles of Github’s headquarters.

22 See FED. R. CIV. P. 45(c)(2)(A); https://github.com/about (describing Github’s corporate

23 headquarters in San Francisco, California). Further, the Subpoena was served on Github’s registered

24 agent of service, and in accordance with Github’s instructions and Rule 45(b). (Ex. 2; Ex. 7 (Jul.

25 25, 2019 email from Github legal department (“For civil subpoenas or other formal discovery

26 requests, please refer to our policy here: [link to Github webpage].”))); see also FED. R. CIV. P. 45.

27

28

                                               4               Case No. 3:19-cv-04238-MMC (RMI)
         MEMO. OF P&A ISO PLAINTIFFS’ MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
       Case 3:19-cv-04238-MMC Document 192 Filed 07/10/20 Page 7 of 8




 1          B.    The Subpoena Meets the Relevance Requirements of Rule 26

 2          The requested information is highly relevant and important to the claims in this action, at

 3 least in that it would show Defendants’ potential access, use, and/or dissemination of Plaintiffs’

 4 confidential and trade secret information. Github provides online services relating to software

 5 development, including storing, organizing, and tracking versions of code; and, as described above,

 6 Github’s services were and are utilized by Defendant Lemarié and the Former Cloudmark

 7 Employees, including during and after their employment with Cloudmark. (E.g., Ex. 10 (illustrating

 8 Mr. Séjourné’s use of Github); Ex. 11 (illustrating Mr. Boussinet’s use of Github).) For example, a

 9 Github account for Mr. Delannoy shows the creation of repositories in 2012, 2013, 2014, 2015, and

10 2016 (while he was employed by Cloudmark), as well as recently in 2018, 2019, and 2020 (after he

11 joined Vade), indicating that at least Mr. Delannoy was accessing the Github account during his

12 employments at Cloudmark as well as Vade. (Ex. 12.) As such, the Subpoena seeks information

13 reflecting or relating to the technologies and software products at issue in this dispute, as well as

14 any of Plaintiffs’ confidential information, that is hosted in Github accounts associated with—and

15 accessible to—Defendants and/or their employees.

16          Moreover, the parties have agreed upon a procedure to exclude from production any
17 irrelevant information, thereby addressing and dispelling any potential concerns regarding

18 relevancy. Under the parties’ agreement, Github account content responsive to the subpoena

19 requests will first be produced to Defendants so that irrelevant information may be logged and

20 withheld from production; this procedure has been entered as the Court’s order at Dkt. 188. And

21 Plaintiffs have notified Github regarding the procedure and the Court’s order, as well as the Court’s

22 denial of Defendants’ Motion to Quash the Subpoena (and other subpoenas issued by Plaintiffs).

23 (Ex. 5; Ex. 6.)

24       V.      CONCLUSION
25          Having received no timely objection regarding Plaintiffs’ valid and compliant Subpoena,
26 Github has waived all grounds for objection. Schoonmaker, 2018 WL 5829851, at *2. Therefore,

27 Plaintiffs respectfully request that the Court enforce the Subpoena and order Github to comply with

28 the Subpoena by immediately producing the requested documents and information.

                                               5               Case No. 3:19-cv-04238-MMC (RMI)
         MEMO. OF P&A ISO PLAINTIFFS’ MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
     Case 3:19-cv-04238-MMC Document 192 Filed 07/10/20 Page 8 of 8




 1

 2 DATED: July 10, 2020                  Respectfully Submitted,

 3

 4                                         By /s/ Jodie W. Cheng

 5                                           QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
 6                                           Sean S. Pak (SBN 219032)
                                             seanpak@quinnemanuel.com
 7                                           Iman Lordgooei (SBN 251320)
                                             imanlordgooei@quinnemanuel.com
 8                                           50 California Street, 22nd Floor
                                             San Francisco, CA 94111
 9                                           Telephone: (415) 875-6600
                                             Facsimile: (415) 875-6700
10

11                                           JWC LEGAL
                                             Jodie W. Cheng (SBN 292330)
12                                           jwcheng@jwc-legal.com
                                             One Market Street
13                                           Spear Tower, 36th Floor
                                             San Francisco, CA 94105
14                                           Telephone: (415) 293-8308

15                                           Attorneys for Plaintiffs Proofpoint, Inc. and
                                             Cloudmark LLC
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             6               Case No. 3:19-cv-04238-MMC (RMI)
       MEMO. OF P&A ISO PLAINTIFFS’ MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
